
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.30



Motorola Mid Range Incentive Plan (MRIP) of 2003


ELIGIBILITY

        Senior and Executive Vice Presidents and other key employees of Motorola
or a subsidiary, as recommended by the CEO and approved by the Compensation and
Leadership Committee of the Board of Directors ("Committee"), are eligible to
participate in the Motorola Mid Range Incentive Plan (MRIP) of 2003. The Chief
Operating Officer and the Chief Executive Officer are also eligible to
participate as approved by the Committee.

PARTICIPATION

        Generally, officers who become eligible to participate during the first
quarter of the performance cycle will participate in the full two-year
performance cycle. The participation of Officers who are promoted or newly hired
after the first quarter of the performance cycle shall be at the discretion of
the Chief Executive Officer.

OVERVIEW

        Here is an overview of the 2003 MRIP:

•Performance Cycle

The 2003 MRIP is based upon a single two-year performance cycle commencing
January 1, 2003.

•Performance Measures

Performance will be measured and based on cumulative improvement in the economic
profit and cumulative sales growth during the two-year performance cycle of
Motorola, Inc. Economic profit is defined as net operating profit after tax
minus a capital charge.

Net operating profit after tax and sales for each year during the performance
cycle shall be determined in accordance with generally accepted accounting
principles but shall exclude the effect of all acquisitions with a purchase
price of $250 million or more, all gains or losses on the sale of a business,
any asset impairment equal to $100 million or more, and any other special items
designated by the Committee.

•Maximum Earned Award

A participant's maximum earned award will be two times his/her target award. A
participant's target award is established at the commencement of the performance
cycle based on a percentage of the participant's base pay at January 1, 2003.

•The Payout Process •All earned awards will be paid in cash. Payments will be
made as soon as administratively practicable following the close of the
performance cycle.

•A participant has no right to any award until that award is paid.

•If the Committee determines, in its sole discretion, that a participant has
willfully engaged in any activity at any time, prior to the payment of an award,
that the Committee determines was, is, or will be harmful to the Company, the
participant will forfeit any unpaid award.

SITUATIONS AFFECTING 2003 MRIP

•Change in Employment •Generally, a participant will be eligible for payment of
an earned award only if employment continues until the award payout date.

--------------------------------------------------------------------------------

•Pro rata awards may be possible, however, depending upon the type of the
employment termination. The table below summarizes how earned awards will
generally be prorated in accordance with the type of employment termination:


If employment terminates due to...


--------------------------------------------------------------------------------

  The earned award will be...


--------------------------------------------------------------------------------


Death
 
Pro rata award based on the number of completed months of employment within the
performance cycle.
Total and Permanent Disability
 
Pro rata award based on the number of completed months of employment within the
performance cycle.
Retirement
 
Pro rata award based on the number of completed months of employment within the
performance cycle.
Termination of Employment or Service Because of Serious Misconduct
 
Forfeited.
Change in Employment in Connection with a Divestiture
 
Forfeited.
Termination of Employment or Service for any Other Reason than Described Above
 
Forfeited.

        The prorated payout will be based on final performance results and paid
as soon as administratively practicable after the end of the performance cycle.

        For purposes of the 2003 MRIP, "Total and Permanent Disability" and
"Retirement" will be defined as set forth below:

•Total and Permanent Disability means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Disability Income Plan, as
amended and any successor plan and (y) non-U.S. employees, as established by
applicable Motorola policy or as required by local regulations.

•Retirement means retirement from Motorola or a Subsidiary as follows:

(i)Retiring at or after age 55 with 20 years of service;

(ii)Retiring at or after age 60 with 10 years of service;

(iii)Retiring at or after age 65, without regard to years of service;

(iv)Retiring with any other combination of age and service, at the discretion of
the Committee.

        Years of service will be based on the participant's Service Club Date.

•Change of Control

If Motorola undergoes a Change of Control as defined in the Omnibus Incentive
Plan of 2002 ("Omnibus Plan"):

•The cumulative sales growth and cumulative EP improvement will be determined as
of the effective date of the Change of Control.

•Pro rata award payments will be made based on the number of completed months of
the cycle as of the effective date of the Change of Control.

•Awards will be paid in cash as soon as administratively practicable following
the effective date of the Change of Control.

2

--------------------------------------------------------------------------------



DEFINITION OF TERMS

        "Subsidiary" means an entity of which Motorola owns directly or
indirectly at least 50% and that Motorola consolidates for financial reporting
purposes.

        "Serious Misconduct" means any misconduct identified as a ground for
termination in the Motorola Code of Business Conduct, or human resources
policies, or other written policies or procedures.

        If a term is used but not defined, it has the meaning given such term in
the Omnibus Plan.

RESERVATION AND RETENTION OF COMPANY RIGHTS

•The selection of any employee for participation in the 2003 MRIP will not give
that participant any right to be retained in the employ of the Company.

•Participation in the 2003 MRIP is completely at the discretion of Motorola, and
Motorola's decision to make an award in no way implies that similar awards may
be granted in the future.

•Anyone claiming a benefit under the 2003 MRIP will not have any right to or
interest in any awards unless and until all terms, conditions, and provisions of
2003 MRIP that affect that person have been fulfilled as specified herein.

•No employee will at any time have a right to be selected for participation in a
future plan for any fiscal year, despite having been selected for participation
in a previous fiscal year.

GOVERNANCE

        It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the 2003 MRIP, all of which will be binding upon the
participant.

AMENDMENT, MODIFICATION, and TERMINATION

        The Committee may amend, modify, or terminate the 2003 MRIP provided,
however, that no such amendment, modification, or termination in any way
adversely affects a participant's rights to an outstanding award without the
participant's written consent.

MISCELLANEOUS PROVISIONS

•Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

•The Company will have the right to require participants to remit to the Company
an amount sufficient to satisfy federal, state, and local withholding tax
requirements, or to deduct from any or all payments under the 2003 MRIP amounts
sufficient to satisfy all withholding tax requirements.

•To the extent permitted by law, amounts paid under the 2003 MRIP will not be
considered to be compensation for purposes of any benefit plan or program
maintained by the Company.

•All obligations of the Company under the 2003 MRIP with respect to payout of
awards, and the corresponding rights granted thereunder, will be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or other acquisition of
all or substantially all of the business and/or assets of the Company.

3

--------------------------------------------------------------------------------

•In the event that any provision of the 2003 MRIP will be held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the plan, and the 2003 MRIP will be construed and enforced as
if the illegal or invalid provision had not been included.

•No participant or beneficiary will have any interest whatsoever in any specific
asset of the Company. To the extent that any person acquires a right to receive
payments under the 2003 MRIP, such right will be no greater than the right of
any unsecured general creditor of the Company.

•To the extent not preempted by federal law, the 2003 MRIP, and all agreements
hereunder, will be construed in accordance with and governed by the laws of the
state of Illinois without giving effect to the principles of conflicts of laws.

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30



Motorola Mid Range Incentive Plan (MRIP) of 2003
